Title: From James Madison to Eliza House Trist, 21 May 1789
From: Madison, James
To: Trist, Eliza House


N. York May 21 [1789].
Your favor of the 15th. gave me the first information of Browse’s illness. I hope his recovery is by this time established, as well as that of your mamma. My letters from Virginia give me room to fear much for the situation of the same relation. She was in bad health when I came away, and I understand that she has continued to decline till her case is extremely critical. I send to the post office on every post day with the most serious apprehensions. Our friend Col: Bland recd. the day before yesterday a melancholy memento of mortality. After experiencing for several weeks occasional sensations very disagreeable, he was suddenly attacked with either an apoplectic epileptic or paralytic stroke under which he would have expired if the Lancet had not been instantly applied. He remained senseless for some time. After a few hours however his mind became right, and he is at present in a manner well: but not without the disquietude incident to the nature of such attacks & the bare possibility of relapses. Col. Grayson has at length joined us. He too considers himself as a member of the invalid corps. But enjoys good spirits which is a proof that his malady is nowise akin to his former one. We have just been together, laughing over a paragraph in one of his speeches in our Convention just come to hand in the 2d vol. of the debates. That you may judge how far there was room for it, I will transcribe a specimen—“We are now told by the hble. gentleman (Govr. Randolph) that we shall have wars & rumours of wars; that every calamity is to attend us & that we shall be ruined & disunited forever, unless we adopt this Constitution. Penna. & Maryland are to fall upon us from the North like the Goths & Vandals of old. The Algerines, whose flat-sided vessels never came farther than Madeira, are to fill the Chesapeake with mighty fleets & to attack us on the front. The Indians are to invade us with numerous armies on our rear in order to convert our Cleared lands into hunting grounds. And the Carolinians from the South, mounted on Alligators I presume, are to come & destroy our corn fields & eat up our little children. These Sir are the mighty dangers which await us if we reject.” Adieu.
Js. Madison Jr
